DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 17-30 are objected to because of the following informalities: 
The language “the angular range” (claim 17, line 28) to “angular position at which… can be adjusted in increments of 0.01 mm or less.” is unclear since the angular position is expressed in a length unit, and additionally, the language “can be” (the penultimate line in claim 17; claims 21, 26 and 27, line 2) is not a positive claim language.  It is not possible to determine with any degree of certainty exactly what applicant intends by the language.   Note that the increments appears to be the distance of “the circumference of the conveyor wheel” (claim 17, line 31) which should be defined for the increments.  Also, note that it has been held that the functional "whereby" (claim 17, line 27) statement does not define any structure and accordingly cannot serve to distinguish.  In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).  
Appropriate correction is required.				 

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853